Citation Nr: 1703902	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  05-40 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for peripheral neuropathy in the right lower extremity. 

2.  Entitlement to an initial compensable evaluation for peripheral neuropathy in the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to September 1967. 

These matters come before the Board of Veterans Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs, Regional Office, located in Pittsburgh, Pennsylvania (RO).  In pertinent part of that rating decision, the RO awarded service connection for peripheral neuropathy in the right and left lower extremities, and assigned each a noncompensable evaluation, effective from May 26, 2004.  The Veteran appealed the initial assigned evaluations. 

In November 2011, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to initial compensable ratings for his service-connected peripheral neuropathy in his right and left lower extremities.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

The Board notes that the matter was previously remanded in January 2011 in order for the Veteran to be afforded with a new VA examination to evaluate the severity of his disabilities.  The record reflects that the Veteran was not scheduled for such a VA examination until November 2015, and he failed to report.  The Veteran's representative asserts that the Veteran did not receive proper notice of the scheduled VA examination and request that he be rescheduled that examination.  See January 2017Informal Hearing presentation.  There is no documentation in the claims folder that reflects whether the Veteran was notified of the scheduled examination.  
In light of the Veteran's reports that he did not received notice of his scheduled 2015 VA examination as well as the lack of documentation reflecting any actual notice was sent, the Board finds that he has provided good cause under 38 C.F.R. § 3.655 (a) (2016).  

Moreover, the Board finds that the record does not contain sufficient contemporaneous for rating purposes or sufficient evidence for adjudication of the increased rating claims.   The Veteran was lasted afforded VA examination to evaluate the severity of his disability in April 2005, which is more than a decade ago.  In addition, subsequent VA treatment records suggest that the Veteran's peripheral neuropathy in his lower extremities has worsened, and now involves objective evidence of decreased sensation in his lower extremities.  See November 2015 VA treatment record.  

The Board determines that it is necessary to reschedule the Veteran for the examination.  See 38 C.F.R. § 3.159 (c) (2016).  The Veteran is cautioned, however, that failure to report for any scheduled examination without explanation may result in the denial of his claim.  38 C.F.R. § 3.655 (2016).

On remand, the claims folder should be updated with the Veteran's VA treatment records dated from July 2009 to December 2014 and since November 2015.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to confirm his current address and the best means to inform him of his upcoming VA examination.  It should be recorded in the record that the Veteran was informed of the date of his rescheduled VA examination. 

2. Obtain all the Veteran's outstanding VA treatment records dated from July 2009 to December 2014, and since November 2015 to present, and associate those records with the claims folder.


3. Schedule the Veteran a VA examination to determine the severity of his peripheral neuropathy of the right and left lower extremities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history and the nature and extent of any disability due to bilateral peripheral neuropathy of the lower extremities. 

The examiner should indicate which nerve or nerves are affected by bilateral peripheral neuropathy of the lower extremities.  The examiner should describe the severity of any paralysis in terms of complete or incomplete, and in terms of mild, moderate, moderately severe, or severe.  The examiner should describe the severity of any neuralgia in terms of mild or moderate.  The examiner should describe the severity of any neuritis in terms of mild, moderate, or moderately severe.

If the examiner is unable to identify which nerve or nerves are affected by bilateral peripheral neuropathy of the lower extremities, the examiner should describe the bilateral peripheral neuropathy of the lower extremities in terms of mild, moderate, moderately severe, or severe.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 



4. Thereafter, readjudicate the issues on appeal based on consideration of all the evidence of record.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




